Willard Bartlett, J.:
Only certain portions of the article complained of are libelous on their face. As to these, the defendant offered evidence from which the jury might have found that they constituted a fair report of legislative proceedings. Being capable of this view, the jury should have been allowed to determine whether -as matter of fact these parts of the publication merely gave a fair narrative of what had actually happened in the Legislature, or went further, and, therefore, made the publisher liable for their defamatory character. ■
As to the remainder of the article, I think it is susceptible of different meanings, one libelous, and the other not imputing any wrongdoing to the plaintiff.
Where the language of a publication alleged to be libelous is ambigudus -and capable of two -constructions, one defamatory and the other innocent; it is for the jury to determine in which sense the words were intended and understood. (Hayes v. Ball, 72 N. Y. 418, 421.)
While under such circumstances it is usual by means of innuendoes in the complaint to point out the injurious meaning ascribed to the publication by the plaintiff, a failure to do so does not render the complaint had on demurrer. (Wesley v. Bennett, 5 Abb. Pr. 498, N. Y. Super. Ct. Gen. Term.)
*165It follows that the question of the interpretation of the ambiguous portions of the article should have been left to the jury, so that they might say what the publisher meant to have understood, as the meaning of the language, by the readers of the newspaper in which it appeared. Instead of thus allowing the jury to pass upon the true construction of the publication, the learned trial judge instructed them as a matter of law that it was false and libelous. This also seems to me to have been error which requires a reversal of the judgment.
All concurred, except Goodrich, P. J., dissenting.